

116 HR 7662 IH: To modify certain requirements of LIHEAP for purposes of the use of certain funds appropriated in fiscal year 2020, and for other purposes.
U.S. House of Representatives
2020-07-16
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I116th CONGRESS2d SessionH. R. 7662IN THE HOUSE OF REPRESENTATIVESJuly 16, 2020Ms. Stevens (for herself, Ms. Bonamici, Mr. Young, Mrs. Dingell, and Mr. Veasey) introduced the following bill; which was referred to the Committee on Energy and Commerce, and in addition to the Committee on Education and Labor, for a period to be subsequently determined by the Speaker, in each case for consideration of such provisions as fall within the jurisdiction of the committee concernedA BILLTo modify certain requirements of LIHEAP for purposes of the use of certain funds appropriated in fiscal year 2020, and for other purposes.1.Use of LIHEAP supplemental appropriations(a)Use of fundsNotwithstanding section 2605 of the Low-Income Home Energy Assistance Act of 1981, with respect to amounts appropriated during the covered period to carry out the Low-Income Home Energy Assistance Act of 1981, each State, the Commonwealth of Puerto Rico, Guam, American Samoa, the Virgin Islands of the United States, the Commonwealth of the Northern Mariana Islands, and each Indian Tribe, as applicable, that receives an allotment of funds from such amounts—(1)shall, in using such funds, for purposes of income eligibility, accept proof of job loss or severe income loss dated after February 29, 2020, such as a layoff or furlough notice or verification of application for unemployment benefits, as sufficient to demonstrate lack of income for an individual or household; and(2)may use not more than 12.5 percent of such funds for administrative costs.(b)Covered period definedIn this section, the term covered period means the period that begins on the date of enactment of this Act and ends on September 30, 2020. 